Citation Nr: 9919688	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Determination of an initial rating for service-connected 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted service connection for bilateral 
hearing loss and assigned a 30 percent evaluation.  The 
veteran, who had active service from April 1960 to November 
1964, appealed those decisions to the BVA and the case was 
referred to the Board for appellate review. 

At his personal hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


REMAND

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim regarding whether the 
initial assigned rating is proper is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved and contemplates staged 
ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, after reviewing the record, the Board 
believes that an equitable review cannot be conducted at this 
time, and that further action is necessary to meet the duty 
to assist the veteran in the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

Service connection for right ear hearing loss was granted in 
January 1998, and a 10 percent evaluation was assigned, 
effective August 1997.  The veteran initiated an appeal of 
this determination, and the RO, in July 1998, granted service 
connection for left ear hearing loss.  The evaluation 
assigned for bilateral hearing loss was determined to be 30 
percent, effective August 1997. 

The Board notes that, in his substantive appeal and personal 
hearing, the veteran has asserted that his bilateral hearing 
loss has substantially interfered with employment, making it 
hard for him to hear and comprehend important information 
being conveyed to him by co-workers, resulting in missed 
promotions, substandard work, and termination of employment.  
The Board finds that these allegations raise the issue of 
entitlement to an extraschedular evaluation for hearing loss.  
Although the RO, in a July 1998 supplemental statement of the 
case, essentially indicated that the record did not show 
exceptional or unusual circumstances warranting referral for 
extraschedular consideration, the Board has determined that 
the veteran should be permitted the opportunity to present 
evidence of marked interference with employment.  The Board 
observes further, that the veteran has not been notified of 
his ultimate responsibility for furnishing records supporting 
his claim that his service-connected disability interferes 
with employment.  See Spurgeon v. Brown, 10 Vet. App. 197-98 
(1997); see also 38 U.S.C.A. § 5103(a) (West 1991); 38 C.F.R. 
§ 3.159(b)(c) (1998).  The veteran, on remand, should be 
afforded the opportunity to submit employment records and/or 
records from the Social Security Administration.

The Board also notes that the veteran has indicated at a 
March 1999 personal hearing that he was currently 
participating in a VA vocational rehabilitation and training 
program.  As such records may have a bearing on the veteran's 
assertions regarding his employability, the RO should ensure 
that any VA vocational rehabilitation folder is associated 
with the assembled records for review.  

As a final matter, the Board notes that by regulatory 
amendment effective June 10, 1999, certain changes were made 
to the schedular criteria for evaluating hearing impairment, 
as set forth at 64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  Although it is noted 
that the revisions of the sections addressing ear and other 
sense organs are part of the overall revision of the rating 
schedule based on factors such as medical advances rather 
than representing liberalizing interpretations of 
regulations, the RO should, on remand, consider the 
applicability of such regulations.  See 64 Fed. Reg. 25202, 
25204 (1999); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Rhodan v. West, 12 Vet. App. 55 (1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

1.  The RO should assist the veteran and 
his representative in obtaining records 
from the veteran's past employers 
including the Lambstar Christian 
Bookstore, the Urban League, Commercial 
Courier, and Almost Family.  Information 
requested should include duties 
performed/type of work; length of 
employment; concessions made on account 
of disability; time lost due to service-
connected disability; and reasons for 
termination of employment.  The RO 
should inform the veteran that, should 
the RO's attempt to obtain such records 
and any other employment records he 
identifies as pertinent to his appeal 
proves unsuccessful, the ultimate 
responsibility for furnishing records to 
support his claim for extraschedular 
consideration rests with him. 

2.  The RO should obtain information 
from the veteran as to whether Social 
Security Administration benefits were 
awarded on the basis of disability, and, 
if so, obtain those records as well as 
any medical records relied upon 
concerning the award of such benefits.

3.  The RO should obtain the veteran's 
VA vocational rehabilitation folder and 
associate it with the records assembled 
for review by the Board.

4.  Thereafter, the RO should 
readjudicate whether the initial rating 
assigned the veteran's service-connected 
bilateral hearing loss was proper with 
consideration of any additional records 
obtained upon remand.  From June 10, 
1999, the RO should consider whether 
either the new or the old version of the 
rating criteria for evaluating hearing 
impairment is more favorable in 
evaluating this disorder.  Pursuant to 
38 C.F.R. § 3.321(b)(1), the RO should 
specifically document consideration as 
to whether the veteran's claim for an 
evaluation in excess of 30 percent for 
bilateral hearing loss warrants referral 
to the Director, Compensation and 
Pension Service for consideration of the 
assignment of an extraschedular 
evaluation.  

5.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
S. L. KENNEDY
Member, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




